SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLYREPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File Number: 000-25108 UNILAVA CORPORATION (Name ofregistrant as specified inits charter) Wyoming 80-0568736 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) 353 Sacramento Street, Suite 1500 , San Francisco California (Address of principal executive offices) (Zip Code) (415) 321-3490 Registrant's telephone number, including area code N/A Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares of common stock, $.001 par value, issued and outstanding as ofMarch 31, 2010:100,051,107 shares 1 TABLE OF CONTENTS Page Number PART 1 FINANCIAL INFORMATION 3 ITEM 1 Financial Statements (unaudited) 4 Balance Sheets as of March 31, 2010 5 Statements of Operations For the three months ended March 31, 2010 and 2009 6 Statements of Cash Flows For the three months ended March 31, 2010 and 2009 7 Notes to the Financial Statements 8 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operation 17 ITEM 4 Controls and Procedures 17 PART II OTHER INFORMATION 18 ITEM 1A Risk Factors
